Exhibit 10.18

June 1, 2006

Jeremy Helfand

Dear Jeremy,

This letter sets forth the terms and conditions of your employment with United
Online, Inc. (the “Company”).


1.             POSITION.  YOU WILL SERVE AS EXECUTIVE VICE PRESIDENT, SALES AND
CHIEF SALES OFFICER OF THE COMPANY.  YOU WILL REPORT TO ME AS THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY AND YOU AGREE TO DEVOTE YOUR FULL-TIME
ATTENTION, SKILL AND EFFORTS TO THE PERFORMANCE OF YOUR DUTIES FOR THE COMPANY. 
YOUR EMPLOYMENT WITH THE COMPANY WILL COMMENCE ON A DATE (THE “COMMENCEMENT
DATE”) TO BE DETERMINED BY YOU, WHICH DATE WILL BE NO LATER THAN JULY 1, 2006.


2.             SALARY AND BENEFITS.  YOU WILL BE PAID A SALARY AT THE ANNUAL
RATE OF $350,000, PAYABLE IN BI-WEEKLY INSTALLMENTS IN ACCORDANCE WITH THE
COMPANY’S STANDARD PAYROLL PRACTICES, SUBJECT TO ANY INCREASES AS DETERMINED BY
THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD OF DIRECTORS”) FROM TIME TO
TIME.  YOU WILL BE ELIGIBLE TO PARTICIPATE IN THE COMPANY’S EMPLOYEE BENEFITS
PLANS, INCLUDING ITS 401(K) PLAN.  IN ADDITION, YOU WILL BE ENTITLED TO
PARTICIPATE IN THE COMPANY’S EXEC-U-CARE MEDICAL REIMBURSEMENT INSURANCE PLAN SO
LONG AS SUCH PLAN IS MADE GENERALLY AVAILABLE TO THE COMPANY’S SENIOR
EXECUTIVES.  YOU WILL BE ENTITLED TO A MINIMUM OF 4 WEEKS OF PAID VACATION EACH
YEAR OR SUCH GREATER AMOUNT AS DETERMINED IN ACCORDANCE WITH THE COMPANY’S
STANDARD VACATION POLICY.  THE COMPANY WILL REIMBURSE YOU (OR PAY) FOR CERTAIN
RELOCATION EXPENSES AS SET FORTH IN EXHIBIT A ATTACHED HERETO.


3.             BONUS.


A.             SIGNING BONUS.  WITHIN SEVEN (7) DAYS FOLLOWING THE COMMENCEMENT
DATE, YOU WILL RECEIVE A SIGNING BONUS (THE “SIGNING BONUS”) EQUAL TO $100,000. 
IN THE EVENT YOUR EMPLOYMENT WITH THE COMPANY IS TERMINATED PRIOR TO THE ONE
(1)-YEAR ANNIVERSARY OF THE COMMENCEMENT DATE (I) BY THE COMPANY “FOR CAUSE” (AS
DEFINED BELOW) OR (II) BY YOU OTHER THAN AS A RESULT OF DEATH, “DISABILITY” OR
FOR “GOOD REASON” (EACH TERM AS DEFINED BELOW), YOU WILL PAY THE COMPANY THE
FULL AMOUNT OF THE SIGNING BONUS WITHIN FOURTEEN (14) DAYS FOLLOWING THE DATE OF
TERMINATION (IT BEING UNDERSTOOD THAT YOU WILL ONLY HAVE TO PAY THE NET AMOUNT
OF THE SIGNING BONUS (I.E., THE FULL AMOUNT OF THE SIGNING BONUS LESS THE AMOUNT
OF TAX WITHHOLDINGS) IF SUCH TERMINATION OCCURS IN THE SAME TAX YEAR AS THE
PAYMENT OF THE SIGNING BONUS AND THE APPLICABLE GOVERNMENTAL AUTHORITIES RETURN
TO THE COMPANY THE AMOUNT OF SUCH TAX WITHHOLDINGS PREVIOUSLY PAID THERETO).


B.             ANNUAL BONUS.  FOR FISCAL YEAR 2006, YOU WILL RECEIVE A BONUS
EQUAL TO NO LESS THAN $175,000.  THE BONUS AMOUNT WILL BE DETERMINED BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, AND THE BONUS WILL BE PAYABLE
NO LATER THAN MARCH 31, 2007, CONCURRENTLY WITH THE COMPANY’S PAYMENT OF FISCAL
YEAR 2006 BONUSES TO ITS OTHER EXECUTIVE OFFICERS, PROVIDED THAT YOU CONTINUE TO
BE EMPLOYED BY THE COMPANY WHEN SUCH BONUSES ARE PAID.  FOR FISCAL YEARS 2007
AND 2008, YOU WILL BE ELIGIBLE TO PARTICIPATE IN A BONUS PROGRAM WITH
ELIGIBILITY FOR UP TO 100% OF YOUR ANNUAL BASE SALARY.  THE CRITERIA FOR A BONUS
FOR FISCAL YEARS 2007 AND 2008 AND THE AMOUNTS OF SUCH BONUSES WILL BE
DETERMINED BY THE BOARD OF DIRECTORS OR A COMMITTEE THEREOF.


4.             RESTRICTED STOCK UNITS.  ON AUGUST 15, 2006, YOU WILL BE AWARDED
RESTRICTED STOCK UNITS COVERING 130,000 SHARES OF THE COMPANY’S COMMON STOCK
(THE “RESTRICTED STOCK UNITS”).  THE RESTRICTED STOCK UNITS WILL BE SUBJECT TO
THE STANDARD TERMS AND CONDITIONS SET FORTH IN THE APPLICABLE STOCK PLAN AND

1


--------------------------------------------------------------------------------





THE COMPANY’S STANDARD FORM RESTRICTED STOCK UNIT AGREEMENT FOR EMPLOYEES.  THE
RESTRICTED STOCK UNITS WILL CONTAIN THE FOLLOWING FOUR (4)-YEAR VESTING SCHEDULE
BASED ON YOUR CONTINUED EMPLOYMENT WITH THE COMPANY: 25% OF THE UNDERLYING
SHARES OF THE COMPANY’S COMMON STOCK WILL VEST ON EACH ONE (1)-YEAR ANNIVERSARY
OF AUGUST 15, 2006 SUCH THAT 100% WILL HAVE VESTED BY THE FOUR (4)-YEAR
ANNIVERSARY OF SUCH DATE.  AS MORE FULLY ADDRESSED IN THE RESTRICTED STOCK UNIT
AGREEMENT, OUTSTANDING RESTRICTED STOCK UNITS ARE ENTITLED TO RECEIVE
REGULARLY-SCHEDULED CASH DIVIDENDS THE COMPANY DECLARES ON ITS COMMON STOCK. 
DIVIDENDS PAID ON RESTRICTED STOCK UNITS ARE TREATED AS ORDINARY INCOME FOR TAX
PURPOSES.

Upon the termination of your employment by the Company “without cause” or by you
for “good reason” (each term as defined below) prior to December 31, 2008, the
vesting of your outstanding Restricted Stock Units will be accelerated by the
additional number of shares in which you would have been vested at the time of
such termination if you had completed an additional twelve (12) months of
service (calculated as if such units vest on a monthly basis).  Such vesting
acceleration will be contingent upon your signing the Release referred to in
Section 7(b) below.  The standard provisions of the stock plan(s) and related
documents applicable to the Restricted Stock Units will provide for certain
vesting acceleration in the event of the termination of your employment within
the twelve (12)-month period following a change of control of the Company.  In
the event all other executives’ employment agreements are modified to provide
for vesting acceleration benefits of their existing Restricted Stock Units in
anticipation of a change of control (as opposed to only following a change of
control), you will be provided with a similar benefit with respect to the
Restricted Stock Units referred to herein.  Upon the termination of your
employment as a result of death or Disability (as defined below) prior to
December 31, 2008, the vesting of your outstanding Restricted Stock Units will
be accelerated by the additional number of shares in which you would have been
vested at the time of such termination if you had completed an additional twelve
(12) months of service (calculated as if such units vest on a monthly basis). 
In the event of an inconsistency between the terms set forth in this paragraph
and the terms set forth in the applicable stock plan and/or restricted stock
unit agreement, the terms set forth in this letter will control; provided,
however, that the foregoing will not be construed to diminish the rights that
you have under the applicable stock plan and/or restricted stock unit agreement.
The provisions of this paragraph will only apply to the Restricted Stock Units
referred to herein, although future equity awards may also be covered by this
paragraph if so stated in a resolution of the Board of Directors or a committee
thereof.


5.             POLICIES; PROCEDURES; PROPRIETARY INFORMATION AND INVENTIONS
AGREEMENT.  AS AN EMPLOYEE OF THE COMPANY, YOU WILL BE EXPECTED TO ABIDE BY ALL
OF THE COMPANY’S POLICIES AND PROCEDURES, INCLUDING, WITHOUT LIMITATION, THE
TERMS OF THE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT BETWEEN YOU AND
THE COMPANY, THE INSIDER TRADING POLICY, THE CODE OF ETHICS AND THE EMPLOYEE
HANDBOOK, AND YOU AGREE TO EXECUTE THE FOREGOING UPON COMMENCEMENT OF YOUR
EMPLOYMENT.


6.             AT WILL EMPLOYMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, YOUR EMPLOYMENT WITH THE COMPANY WILL BE “AT WILL” AND WILL
NOT BE FOR ANY SPECIFIED TERM, MEANING THAT EITHER YOU OR THE COMPANY WILL BE
ENTITLED TO TERMINATE YOUR EMPLOYMENT AT ANY TIME AND FOR ANY REASON, WITH OR
WITHOUT CAUSE.  ANY CONTRARY REPRESENTATIONS THAT MAY HAVE BEEN MADE TO YOU ARE
SUPERSEDED BY THE TERMS SET FORTH IN THIS LETTER.  THIS IS THE FULL AND COMPLETE
AGREEMENT BETWEEN YOU AND THE COMPANY ON THIS SUBJECT.  ALTHOUGH YOUR JOB
DUTIES, TITLE, COMPENSATION AND BENEFITS, AS WELL AS THE COMPANY’S PERSONNEL
POLICIES AND PROCEDURES, MAY CHANGE FROM TIME TO TIME, THE “AT WILL” NATURE OF
YOUR EMPLOYMENT MAY ONLY BE CHANGED IN AN EXPRESS WRITTEN AGREEMENT SIGNED BY
YOU AND THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.

2


--------------------------------------------------------------------------------





7.             TERMINATION OF EMPLOYMENT


A.             TERMINATION BY YOU.  IF YOU TERMINATE YOUR EMPLOYMENT WITH THE
COMPANY FOR ANY REASON, OTHER THAN AS A RESULT OF DEATH OR DISABILITY OR FOR
“GOOD REASON” AS DEFINED BELOW, ALL OBLIGATIONS OF THE COMPANY AS SET FORTH IN
THIS LETTER WILL CEASE, OTHER THAN THE OBLIGATION TO PAY YOU FOR SERVICES
RENDERED THROUGH THE DATE OF TERMINATION, TO PAY YOU FOR ANY ACCRUED BUT UNUSED
VACATION DAYS AS OF THE DATE OF TERMINATION, AND TO FULFILL ITS OBLIGATIONS  IN
ACCORDANCE WITH THE TERMS OF THE APPLICABLE STOCK PLAN AND RESTRICTED STOCK UNIT
AGREEMENT.  IF YOU TERMINATE YOUR EMPLOYMENT WITH THE COMPANY FOR “GOOD REASON,”
AS DEFINED BELOW, IN ADDITION TO THE FOREGOING, THE COMPANY WILL PAY YOU THE
SEPARATION PAYMENT (AS DEFINED BELOW) SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 7(B) BELOW, AND YOU WILL BE ENTITLED TO THE ACCELERATION OF VESTING
PROVIDED IN SECTION 4 ABOVE.  HOWEVER, AND NOTWITHSTANDING THE TERMINATION OF
YOUR EMPLOYMENT BY YOU, YOU WILL CONTINUE TO BE OBLIGATED TO COMPLY WITH THE
TERMS OF THE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT AND IF APPLICABLE,
THE NONCOMPETITION PROVISIONS SET FORTH IN SECTION 9 BELOW.


B.             TERMINATION BY THE COMPANY.  IF YOUR EMPLOYMENT IS TERMINATED BY
THE COMPANY “WITHOUT CAUSE” AS DEFINED BELOW, AND SUBJECT TO THE SIGNING OF A
RELEASE, THE FORM OF WHICH IS ATTACHED HERETO AS EXHIBIT B (THE “RELEASE”), THE
COMPANY WILL PAY YOU A SEPARATION PAYMENT (THE “SEPARATION PAYMENT”) CALCULATED
AS FOLLOWS: (I) IN THE EVENT THE TERMINATION DATE IS ON OR PRIOR TO THE ONE (1)
YEAR ANNIVERSARY OF THE COMMENCEMENT DATE, THE SEPARATION PAYMENT WILL BE AN
AMOUNT EQUAL TO ONE (1) YEAR OF YOUR THEN CURRENT ANNUAL BASE SALARY (AND, FOR
THE PURPOSE OF CLARITY, THE COMPANY ACKNOWLEDGES THAT YOU WILL NOT BE OBLIGATED
TO PAY BACK THE SIGNING BONUS); OR (II) IN THE EVENT THE TERMINATION DATE IS
BETWEEN THE FIRST ANNIVERSARY OF THE COMMENCEMENT DATE AND DECEMBER 31, 2008,
THE SEPARATION PAYMENT WILL BE AN AMOUNT EQUAL TO ONE (1) YEAR OF YOUR THEN
CURRENT ANNUAL BASE SALARY  PLUS THE ANNUAL BONUS (AS DEFINED HEREIN).  FOR
PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE, “ANNUAL BONUS” MEANS YOUR THEN
CURRENT ANNUAL BASE SALARY MULTIPLIED BY THE BONUS PERCENTAGE USED TO CALCULATE
THE BONUS AWARDED TO YOU FOR THE IMMEDIATELY PRECEDING YEAR AND PRORATED BASED
ON THE ELAPSED TIME BETWEEN DECEMBER 31 OF THE IMMEDIATELY PRECEDING YEAR AND
THE TERMINATION DATE.  SUBJECT TO THE CODE SECTION 409A DEFERRAL PERIOD
DESCRIBED IN SECTION 7(E) BELOW, IF APPLICABLE, THIS SEPARATION PAYMENT WILL BE
PAYABLE MONTHLY ON A PRO RATA BASIS OVER TWELVE (12) MONTHS AFTER SUCH
TERMINATION.  PAYMENT OF THIS SEPARATION PAYMENT WILL BE CONTINGENT ON YOUR
SIGNING THE RELEASE AND YOUR COMPLIANCE WITH THE TERMS OF THE PROPRIETARY
INFORMATION AND INVENTIONS AGREEMENT AND THE NONCOMPETITION PROVISIONS SET FORTH
IN SECTION 9 BELOW.  UPON TERMINATION OF YOUR EMPLOYMENT “WITHOUT CAUSE,” OTHER
THAN THE OBLIGATIONS SET FORTH IN THE FIRST SENTENCE OF SECTION 7(A) ABOVE AND
THE ACCELERATION OF VESTING PROVIDED IN SECTION 4 ABOVE, THE COMPANY WILL HAVE
NO FURTHER OBLIGATION TO YOU EXCEPT PURSUANT TO THIS PARAGRAPH.

If your employment is terminated by the Company “with cause” as defined below,
the Company will have no further obligation to you under the terms of this
letter, other than the obligations set forth in the first sentence of Section
7(a) above.  However, and notwithstanding the termination of your employment by
the Company “with cause” or “without cause,” or by you for “good reason,” you
will continue to be obligated to comply with the terms of the Proprietary
Information and Inventions Agreement and if applicable, the noncompetition
provisions set forth in Section 9 below.

You have the right decline to receive a portion of the benefits set forth under
Sections 4 and 7 in the event that you determine that the provision of such
benefits to you would result in a “parachute payment” as such term is defined in
Section 280(G)(b)(2) of the Internal Revenue Code of 1986.

c.             Termination by Death or Disability.  If your employment is
terminated as a result of your death, the Company will be obligated to pay your
estate or beneficiaries (as the case may be) for services rendered by you for
the Company through the date of your death.  If your employment is terminated as
a result of your Disability, as defined below, the Company will be obligated to
pay you for

3


--------------------------------------------------------------------------------




services rendered by you for the Company through the date of your termination. 
In the event of termination of your employment due to death or Disability, you,
your estate or your beneficiaries, as appropriate, will be entitled to the
acceleration benefits set forth in Section 4.  The provisions of this Section
7(c) will not affect or change the rights or benefits to which you are otherwise
entitled under the Company’s benefits plans or otherwise.

d.             Definitions.

For purposes of this letter, “good reason” means:

(i)                   a reduction in your base salary without your prior written
consent;

(ii)                a material reduction in your position, duties or
responsibilities, without your prior written consent;

(iii)             a change in your place of employment which is not within a
50-mile radius of the following address, without your prior written consent:
21301 Burbank Boulevard, Woodland Hills, CA 91367, or

(iv)          any material breach by the Company of the terms of this letter
which is not cured by the Company within fifteen (15) days following receipt of
written notice thereof.

For purposes of this letter, “with cause” means the extreme cases in which you
commit, or fail to perform, of any one or more of the following acts:

(i)               willfully damaging of the property, business, business
relationships, reputation or goodwill of the Company or its subsidiaries;

(ii)                commission of a felony or a misdemeanor involving moral
turpitude;

(iii)             theft, dishonesty, fraud or embezzlement;

(iv)            willfully violating any rules or regulations of any governmental
or regulatory body that is or is reasonably expected to be injurious to the
Company or its subsidiaries;

(v)               the use of alcohol, narcotics or other controlled substances
to the extent that it prevents you from efficiently performing services for the
Company or its subsidiaries;

(vi)            willfully injuring any other employee of the Company or its
subsidiaries;

(vii)         willfully injuring any person in the course of performance of
services for the Company or its subsidiaries;

(viii)      disclosing to a competitor or other unauthorized persons
confidential or proprietary information or secrets of the Company or its
subsidiaries;

(ix)              solicitation of business on behalf of a competitor or a
potential competitor of the Company or its subsidiaries;

(x)                 harassment of any other employee of the Company or its
subsidiaries or the commission of any act which otherwise creates an offensive
work environment for other employees of the Company or its subsidiaries;

(xi)              failure for any reason within fifteen (15)  days after receipt
by you of written notice thereof from the Company, to (a) use your good faith
best efforts to correct, cease or otherwise alter any insubordination, failure
to comply with instructions, inattention to or neglect of important  duties to
be performed by you or other act or omission to act that does or may adversely
affect the business or operations of the Company or its subsidiaries or (b)
otherwise use your best efforts to follow the reasonable and good faith written
direction of the Board of Directors consistent with the scope of your duties;

(xii)           breach of any material term of this letter and failure to cure
within fifteen (15) days of written notice; or

(xiii)        any other act of gross misconduct, which may include, without
limitation, the violation of an important Company policy, that is determined to
constitute “cause” in the good faith discretion of the Board of Directors.

4


--------------------------------------------------------------------------------




For purposes of this letter, “without cause” means any reason not within the
scope of the definition of the term “with cause.”

For purposes of this letter, “Disability” means your inability to engage in any
substantial gainful activity necessary to perform your duties as Chief Sales
Officer by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted, or can be expected
to last, for a continuous period of not less than twelve (12) months.

e.             Code Section 409A Deferral Period.  Notwithstanding any provision
to the contrary in this letter, no payment or distribution under this letter
which constitutes an item of deferred compensation under Section 409A of the
Internal Revenue Code (the “Code”) and becomes payable by reason of your
termination of employment with the Company will be made to you prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your “separation from service” (as such term is defined in Treasury
Regulations issued under Code Section 409A) or (ii) the date of your death, if
you are deemed at the time of such separation from service to be a “key
employee” within the meaning of that term under Code Section 416(i) and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2).  Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments and benefits
deferred pursuant to this Section 7(e) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to you in a lump sum, and any remaining payments due
under this letter will be paid in accordance with the normal payment dates
specified for them herein.


8.             WITHHOLDING TAXES.  ALL FORMS OF COMPENSATION REFERRED TO IN THIS
LETTER ARE SUBJECT TO REDUCTION TO REFLECT APPLICABLE WITHHOLDING AND PAYROLL
TAXES.


9.             NONCOMPETITION COVENANTS.  UNTIL ONE (1) YEAR AFTER TERMINATION
OF YOUR EMPLOYMENT WITH THE COMPANY FOR ANY REASON, SO LONG AS YOU ARE RECEIVING
THE SEPARATION PAYMENT, YOU WILL NOT, AT ANY PLACE IN ANY COUNTY, CITY OR OTHER
POLITICAL SUBDIVISION OF THE UNITED STATES IN WHICH THE COMPANY OR ITS
SUBSIDIARIES IS ENGAGED IN BUSINESS OR PROVIDING ITS SERVICES:

a.             directly or indirectly design, develop, manufacture, market or
sell any product or service which is in competition with the products or
services of the Company or its subsidiaries; or

b.             directly or indirectly own any interest in, control, be employed
by or associated with or render advisory, consulting or other services
(including but not limited to services in research) to any person or entity, or
subsidiary, subdivision, division or joint venture of such entity in connection
with the design, development, manufacture, marketing or sale of a product or
service which is in competition with the products or services of the Company or
its subsidiaries; provided, however, that nothing in this letter will prohibit
you from owning less than one percent (1%) of the equity interests of any
publicly held entity.


10.           ENTIRE AGREEMENT.  THIS LETTER, TOGETHER WITH THE PROPRIETARY
INFORMATION AND INVENTIONS AGREEMENT, ANY COMPANY HANDBOOKS AND POLICIES IN
EFFECT FROM TIME TO TIME AND THE APPLICABLE STOCK OPTION PLAN AND RESTRICTED
STOCK UNIT AGREEMENT, CONTAINS ALL OF THE TERMS OF YOUR EMPLOYMENT WITH THE
COMPANY AND SUPERSEDES ANY PRIOR UNDERSTANDINGS OR AGREEMENTS, WHETHER ORAL OR
WRITTEN, BETWEEN YOU AND THE COMPANY.  IF ANY PROVISION OF THIS LETTER IS HELD
BY AN ARBITRATOR OR A COURT OF COMPETENT JURISDICTION TO CONFLICT WITH ANY
FEDERAL, STATE OR LOCAL LAW, OR TO BE OTHERWISE INVALID OR UNENFORCEABLE, SUCH
PROVISION SHALL BE CONSTRUED IN A MANNER SO AS TO MAXIMIZE ITS ENFORCEABILITY
WHILE GIVING THE GREATEST EFFECT AS POSSIBLE TO THE PARTIES’ INTENT.  TO THE
EXTENT ANY PROVISION CANNOT BE CONSTRUED TO BE

5


--------------------------------------------------------------------------------





ENFORCEABLE, SUCH PROVISION WILL BE DEEMED TO BE ELIMINATED FROM THIS LETTER AND
OF NO FORCE OR EFFECT AND THE REMAINDER OF THIS LETTER WILL OTHERWISE REMAIN IN
FULL FORCE AND EFFECT AND BE CONSTRUED AS IF SUCH PORTION HAD NOT BEEN INCLUDED
IN THIS LETTER.  THIS LETTER IS NOT ASSIGNABLE BY YOU.  THIS LETTER MAY BE
ASSIGNED BY THE COMPANY TO ITS SUBSIDIARIES OR TO SUCCESSORS IN INTEREST TO THE
COMPANY OR ITS LINES OF BUSINESS.


11.           AMENDMENT AND GOVERNING LAW.  THIS LETTER MAY NOT BE AMENDED OR
MODIFIED EXCEPT BY AN EXPRESS WRITTEN AGREEMENT SIGNED BY YOU AND THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY.  THE TERMS OF THIS LETTER AND THE RESOLUTION
OF ANY DISPUTES WILL BE GOVERNED BY CALIFORNIA LAW, AND VENUE FOR ANY DISPUTES
WILL BE IN LOS ANGELES, CALIFORNIA.

12.           Term.  This letter will expire on December 31, 2008, except
Sections 6, 9, 10, 11, and 12 will survive such expiration.  The expiration of
this letter will not affect any right to Separation Payments or benefits based
on an event which occurred on or before December 31, 2008.  Following the
expiration of this letter, your employment with the Company will continue to be
“at will.”

We look forward to working with you.  You may indicate your agreement with these
terms by signing and dating this letter.  This letter is contingent upon the
successful completion of a background investigation.

If you have any questions, please call the undersigned.

Very truly yours,

 

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

 

 

By:

/s/ MARK R. GOLDSTON

 

Name:

Mark R. Goldston

 

Title:

Chairman & Chief Executive Officer

 

I have read the foregoing and accept the terms set forth in this letter:

/s/ JEREMY HELFAND

 

 

Jeremy Helfand

 

Dated: June 1, 2006

 

6


--------------------------------------------------------------------------------




Exhibit A

RELOCATION PACKAGE

The Company will reimburse you (or pay) for reasonable expenses incurred in
moving your household goods from Baltimore, Maryland to the greater Los Angeles,
California area, including up to two vehicles, storage (if necessary), packing
and unpacking.  The Company will also reimburse you (or pay) for reasonable
expenses incurred in connection with up to four (4) house-hunting trips taken by
you and your immediate family to the greater Los Angeles, California area,
including tours of specific areas, costs of hotels, and meals.  In addition, the
Company will reimburse you (or pay) for three (3) months of temporary furnished
housing (and up to three (3) additional months if your current house in
Baltimore, Maryland has not sold by the end of the initial three (3)-month
period) and up to two (2) points on a mortgage loan for the purchase of a home
in the greater Los Angeles, California area.  In addition, the Company will
reimburse you for realtor sales commissions paid by you in connection with the
sale of your current house in Baltimore, Maryland.  To the extent possible, the
Company will structure such reimbursement and payments to minimize the tax
ramifications to you, if any.  To the extent you are taxed for any of such
matters, the Company will pay you such amounts as are necessary to cover such
taxes.

The Company, in its sole discretion, may determine the reasonableness of any
particular item or service, and may decline to reimburse or pay for expenses it
finds unreasonable.  The Company will not pay for relocation costs incurred more
than six (6) months after the Commencement Date.

7


--------------------------------------------------------------------------------




Exhibit B

RELEASE

[to be attached]

 

8


--------------------------------------------------------------------------------


EXHIBIT B
[FORM OF]

RELEASE AND WAIVER OF CLAIMS

In consideration of the severance payments and other benefits to which I have
become entitled, pursuant to that certain letter agreement between United
Online, Inc., a Delaware corporation (the “Company”), and myself
dated       ,       (the “Employment  Agreement”), in connection with the
termination of my employment on this date, I,           hereby furnish the
Company with the following release and waiver (“Release and Waiver”).

I hereby release and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns and affiliates from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorney
fees, damages, indemnities and obligations of every kind and nature, in law,
equity or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from or relating to my employment with the Company and the
termination of that employment, including (without limitation) claims of
wrongful discharge, emotional distress, defamation, fraud, breach of contract,
breach of the covenant of good faith and fair dealing, discrimination claims
based on sex, age, race, national origin, disability or any other basis under
Title VII of the Civil Rights Act of 1964, as amended, the California Fair
Employment and Housing Act, the Federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”),  the Americans with Disability Act,  contract claims,
tort claims, and wage or benefit claims, including but not limited to, claims
for salary, bonuses, commissions, stock grants, stock options, vesting
acceleration, vacation pay, fringe benefits, severance pay or any other form of
compensation (other than the payments, rights, benefits and indemnification to
which I am entitled under the express provisions of the Employment Agreement, my
vested rights under the Company’s Code Section 401(k) Plan and any workers’
compensation benefits under any Company workers’ compensation insurance policy
or fund).

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

I understand and agree that the Company has no obligation to provide me with any
severance benefits under my Employment Agreement unless I execute the Release. 
I also understand that I have received or will receive, regardless of the
execution of the Release, all wages owed to me together with any accrued but
unused vacation pay, less applicable withholdings and deductions, earned through
my termination date.

This Release and Waiver does not pertain to any claims which may subsequently
arise in connection with the Company’s default in any of its severance payment
or indemnification obligations under the Employment Agreement.  I also
understand that nothing in the Release shall prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver such as: (a) my
rights under applicable workers’ compensation laws; (b) my right, if any, to
seek unemployment benefits; and (c) my right to file a charge with the Equal
Opportunity Commission (EEOC) challenging the validity of my waiver of claims
under the ADEA.


--------------------------------------------------------------------------------




Any controversy or any claim arising out of or relating to the interpretation,
enforceability or breach of the Release shall be settled by arbitration in
accordance with the employment arbitration rules of the American Arbitration
Association or any successor hereto; provided, however, that the arbitrator
shall not be empowered to add to, subtract from, or modify, alter or amend the
terms of the Release, and the cost of such arbitration shall be borne by the
Company.

I acknowledge that, among other rights subject to his Release and Waiver, I am
hereby waiving and releasing any rights I may have under ADEA, that this release
and waiver is knowing and voluntary, and that the consideration given for this
release and waiver is in addition to anything of value to which I was already
entitled as an executive of the Company.  I further acknowledge that I have been
advised, as required by the Older Workers Benefit Protection Act, that:  (a) the
release and waiver granted herein does not relate to claims which may arise
after this release and waiver is executed; (b) I have the right to consult with
an attorney prior to executing this release and waiver (although I may choose
voluntarily not to do so); and if I am over 40 years old upon execution of this
(c) I have twenty-one (21) days from the date of termination of my employment
with the Company in which to consider this release and waiver (although I may
choose voluntarily to execute this release and waiver earlier); (d) I have seven
(7) days following the execution of this release and waiver to revoke my consent
to this release and waiver; and (e) this release and waiver shall not be
effective until the seven (7)-day revocation period has expired.

 

Date:        , 20     

 

 

EXECUTIVE

 

 

 

 


--------------------------------------------------------------------------------